White, J.
Appeal from a judgment of the County Court of Franklin County (Main, Jr., J.), rendered June 3, 1996, convicting defendant upon his plea of guilty of the crime of attempted promoting prison contraband in the first degree.
In view of defendant’s failure to move to withdraw or vacate his guilty plea and in the absence of anything in the plea allocution casting "significant doubt” on the plea’s voluntariness, defendant’s challenge to its validity has not been preserved for our review (see, People v Toxey, 86 NY2d 725, 726; People v Rafter, 234 AD2d 711). In any event, the record reveals that County Court engaged in an extensive colloquy with defendant in which it advised him of the rights he would be relinquishing by pleading guilty and the consequences of his plea. Further, when defendant expressed some reservations during the plea allocution, County Court afforded him an opportunity to confer privately with his counsel after which he assured the court that he was prepared to proceed. Defendant’s *767responses indicate that he fully understood the court’s admonitions and the consequences of his plea. Accordingly, we conclude that defendant’s guilty plea was voluntarily, knowingly and intelligently made (see, People v Thompson, 234 AD2d 709; People v Thompkins, 233 AD2d 759).
Likewise, we find defendant’s waiver of his right to appeal to have been voluntarily and intelligently made since County Court fully apprised him of his right to appeal and the consequences of his waiver of that right, which defendant indicated that he understood (see, People v Berezansky, 229 AD2d 768, 770-771, lv denied 89 NY2d 919).
Cardona, P. J., Mikoll, Crew III and Yesawich Jr., JJ., concur. Ordered that the judgment is affirmed.